Filed 11/26/13 P. v. Ingram CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----



THE PEOPLE,                                                                                  C072888

                   Plaintiff and Respondent,                                    (Super. Ct. No. CM036633)

         v.

SHAWN PAUL INGRAM,

                   Defendant and Appellant.




         Defendant Shawn Paul Ingram pleaded no contest to orally copulating an
unconscious person (Pen. Code, § 288a, subd. (f)) and was sentenced to prison.1 At
sentencing, defendant was ordered to have no visitation with the victim. (§ 1202.05.)
         On appeal, defendant asks that the no-visitation order be stricken because
section 1202.05 authorizes such orders only when the sex crime victim is a minor. The
People concede the error, and we agree.




1   Further unspecified statutory references are to the Penal Code.

                                                             1
       Section 1202.05, subdivision (a) provides, in relevant part: “Whenever a person is
sentenced to the state prison on or after January 1, 1993, for violating Section . . . 288a,
. . . and the victim . . . is a child under the age of 18 years, the court shall prohibit all
visitation between the defendant and the child victim.”
       Because the victim here was over 18 years old when the crime was committed,
defendant was not subject to the mandatory provisions of section 1202.05.
                                        DISPOSITION
       The section 1202.05 no-visitation order is stricken. In all other respects, the
judgment is affirmed. The superior court shall prepare an amended abstract of judgment
and forward a certified copy thereof to the Department of Corrections and Rehabilitation.



                                                                RAYE                , P. J.



We concur:



           BUTZ               , J.



           HOCH               , J.




                                                2